.




                                                 The Attorney         General of Texas
                                                                   November 9. 1983
   JIM MATTOX
   Attorney General



   Supreme      Court Building                 Ms. Edna A. Parsons                       Opinion NO.JM-89
   P. 0. Box 12548                             Executive secretary
   Austin.    TX. 76711. 2548                  Texas Board of Chiropractic Examiners     Re:   Expiration date of
   5121475.2501
                                               1300 E. Anderson Lane                     terms of members of Board
   Telex    9101874.1367
   Telecopier     5121475.0266                 Building C, Suite 245                     of Chiropractic Examiners
                                               Austin, Texas   78752

   714 Jackson.   Suite 700
                                               Dear Ms. Parsons:
   Dallas.  TX. 75202.4506
   2141742~8944
                                                    You have asked whether the expiration date of the terms of office
                                               for the members of the Texas Board of Chiropractic Examiners Is
   4824 Alberta           Ave.. Suite    160   determined by the date of the first appointment. the legislative
   El Paso, TX.           79905.2793           enactment date, or the recent legislative extension date.
   915/533-3464

                                                    The Texas Board of Chiropractic Examiners [board] was created by
,-II          Texas,    Suite 700              the Fifty-first Legislature when House Bill No. 721 became effective
        .~uston,     TX. 77002-3111            April 27, 1949. Four months later, on August 4, 1949, the first
   7131223-5886                                members to serve on the board were appointed. Since that time, the
                                               board has recognized August 3 as the expiration date of the terms of
                                               its members.
   606 Broadway.            Suite 312
   Lubbock,     TX.        70401-3470
   8061747.5236                                     Some twenty years later, Attorney General Opinion M-338 (1969)
                                               held that
       4300 N. Tenth, Suite 6
       McAllen.     TX. 78501.1665
                                                        [t]he commencement date of the term of office of
       512,662.4547                                     an individual serving on a board, agency,
                                                        commission or committee of the State of Texas,
                                                        created by a statutory or constitutional provision
       200 Main Plaza, Suite 400
                                                        which is silent to the commencement date of such
       San Antonio,  TX. 78205.2707
       5121225-4191
                                                        terms of office, is fixed by the effective date of
                                                        the   legislative enactment or      constitutional
                                                        provision creating such office . . . .
       An Equal       OpportunityI
       Affirmative      Action     Employer         During the Sixty-seventh Legislature. the life of the board was
                                               extended by Senate Bill No. 753. This bill became effective September
                                               1, 1981.

                                                    The State Auditor, following Attorney General Opinion M-338
                                               (19691, has previously recognized April 26 as the expiration date of
                                               the terms to which the board’s members were appointed because April 27
                                               was the effective date of the original statute. He Is now uncertain
  r-




                                                                           p. 379
                                                                         .


Ms.   Edna A. Parsons - Page 2 (~-89)




as to which date should be the expiration date (I.e. April 26, August
3. or August 31). We believe that the expiration date of the terms
should be determined by the effective date of the legislation creating
the board. Therefore, the expiration date should be April 26.

      Although there have been a number of Attorney General's Opinions
that take the position that the terms of office should commence upon
the date of the first appointment of the first board member, this
position is appropriate only when the commencement date of the term
cannot be determined from the language of the enactment. See Attorney
General  Opinion M-338 (1969). Article 4512b, section 3(a).V.T.C.S..
stated:

              A Board to be known as 'The Texas Board of
           Chiropractic Examiners' is hereby created. No
           member of said Board shall be a member of the
           faculty or Board of Trustees of any chiropractic
           school; and all appointments to said Board shall
           be subject to the confirmation of the Senate. The
           Texas Board of Chiropractic Examiners, which
           hereinafter may be referred to as 'The Board,'
           shall be composed of nine (9) members whose duty
           it shall be to carrv out the ournoses and enforce
           the provisions of this Act, *and the Governor of
           Texas shall, upon the taking effect of this As
           appoint nine    (9) graduate chiropractors to
           constitute such a Board, who shall have been
           residents of this State, actually engaged in the
           practice of chiropractic as defined in this Act,
           for at least five (5) years immediately preceding
           the passage of this Act . . . . (Emphasis added).

See Acts 1949, 51st Leg., ch. 94, p. 160. Since this statute called
for the governor to appoint the board members "upon the taking effect
of this Act," the intention of the legislature was for the term to
begin on April 27, the effective date of the act.

     In addition. Attorney General Opinion   M-338  (1969) overruled
prior opinions as they were in conflict with its holding that the
commencement date of a term of office is fixed by the effective date
of the legislative enactment. As Attorney General Opinion M-338
stated!

            ]I]t would appear that a board . . . created by
            s . . . statutory enactment of the Legislature
            would come into existence on the effective date of
            the . . . statutory enactment. In turn, it would
            likewise seem to follow that any appointive
            positions upon a board , . . would come into




                               p. 380
.   ,


        Ms. Edna A. Parsons - Page 3   (X3-89)




                  existence on the effective date of the statutory
                  enactment . . .,  unless   otherwise   provided.
                  (Emphasis added).

        Attorney General Opinion M-388 set forth two rules, the first of which
        stated that where the enactment that created the board provided for
        staggered terms for the members of the board, then the legislature,
        absent any indication to the contrary, intended the commencement date
        of the term to be the effective date of the enactment creating the
        position. This was the holding of Attorney General Opinion M-296
        (1968) and was reaffirmed by Attorney General Opinion M-338.
        Therefore, it has long been the opinion of this offfce that the term
        of a position commences on the date of the legislative enactment,
        absent any indication to the contrary.

             The third expiration date in question arises as a result of the
        sunset legislation by the Sixty-seventh Legislature, effective
        September 1, 1981. These amendments should not change the appointment
        date in question, since as stated in Attorney General Opinion M-338,

                 an amendment to the statutory . . . provision
                 creating . . . a board . . . does not change the
                 commencement date of the terms of office of the
                 members of such . . . board . . . unless such
                 amendment clearly has as its purpose such a
                 change. (Emphasis added).

        The legislation does not express a "clear purpose." The Bill Analysis
        to Committee Substitute Senate Bill No. 753, states under purpose:

                 [ulnder the Texas Sunset Act (Article 5429k,
                 V.T.C.S.) the     Texas  Board   of   Chiropractic
                 Examiners is scheduled to be abolished unless
                 continued by Legislatf,ve action.    C.S.S.B. 753
                 would continue the Board of Chiropractic Examiners
                 as the policy making. examining and licensing body
                 for chiropractic. (Emphasis added).

        Bill Analysis to Senate Bill No. 753, prepared for Senate Committee on
        Government Organization, filed in Bill File to S.B. No. 753 (bill
        extending the life of the Texas Board of Chiropractic Examiners),
        Legislative Reference Library. Therefore, it is clear that the intent
        of the Sixth-seventh Legislature was only to "continue" the board.
        Since this legislation only "continued" the board and in no way
        "re-created" it the requirement set forth by Attorney General Opinion
        M-338 is not met.




                                       p. 381
                                                                        .


Ms. Edna A. Parsons - Page 4    (~~-89)




                               SUMMARY

             The terms of the members of the Texas State
          Board of Chiropractic Examiners are to expire on
          April 26, ns determined by the enactment date of
          the legislation that created the board.




                                            J I-M   MATTOX
                                            Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gllpin, Chairman
Jon Bible
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                                   p. 382